UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                                                        May 31, 2017
                                                                        CCO-087

                                No. 17-1184 & 17-1363

                          UNITED STATES OF AMERICA

                                           v.

                              GEORGE J. PODLUCKY,
                                            Appellant

      (W.D. Pa. Nos. 2-09-cr-00278-001, 2-09-cr-00279-001, 2-11-cr-00037-001)


Present: SHWARTZ, NYGAARD and FISHER, Circuit Judges

      1. “Notice to the Court” treated as a Motion filed by Appellant for
          reconsideration.

      2. Motion by Appellant in 17-1363 to stay case.


                                                        Respectfully,
                                                        Clerk/tyw

_________________________________ORDER________________________________
Appellant’s “Notice To The Court,” which has been treated as a motion for
reconsideration, is granted to this extent: the Not Precedential Opinions and Judgments
filed on the docket on May 16, 2017 are vacated. In addition, because appellant’s
summary action response relating to C.A. No. 17-1184 is dated May 15, 2017, the Court
will consider it. Revised opinions will be issued. Despite the arguments raised in
appellant’s response to summary action, the reissued opinions and judgments will reflect
that the appeal docketed at C.A. No. 17-1184 (D.C. Crim. Nos. 11-cr-00037, 09-cr-
00279, & 09-cr-00278) summarily affirms the District Court’s order entered on January
13, 2017 denying appellant’s motion to withdraw the plea; and that the appeal docketed
at C.A. No. 17-1363 (D.C. Crim. No. 09-cr-00279) summarily affirms the District
Court’s January 20, 2017 order denying appellant’s motion to release the lien.
Appellant’s arguments on the merits in his summary action response cannot be addressed
because the District Court lacked jurisdiction to consider his criminal Rule 11 motion.
Summary affirmance of the District Court’s order entered on 1/13/17 denying the motion
to withdraw the plea was and remains appropriate. Appellant’s motion to stay the appeal
in C.A. No. 17-1363 is denied.



                                                      By the Court,

                                                      s/ Richard L. Nygaard
                                                      Circuit Judge

Dated:       June 7, 2017